


110 HR 3102 IH: To increase the authorization for the major medical

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3102
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Doyle (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, and Mr.
			 Altmire) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To increase the authorization for the major medical
		  facility project to consolidate the medical centers of the Department of
		  Veterans Affairs at the University Drive and H. John Heinz III divisions,
		  Pittsburgh, Pennsylvania.
	
	
		1.Increase in authorization for
			 major medical facility project to consolidate the medical centers of the
			 Department of Veterans Affairs at the University Drive and H. John Heinz III
			 divisions, Pittsburgh, PennsylvaniaSection 802(12) of the Veterans Benefits,
			 Health Care, and Information Technology Act of 2006 (Public Law 109–461; 120
			 Stat. 3443) is amended by striking $189,205,000 and inserting
			 $248,000,000.
		
